Citation Nr: 1105362	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of a right knee injury, rated as 20 
percent disabling prior to September 25, 2009, and as 30 percent 
disabling as of that date.  

2.  Entitlement to a disability rating in excess of 10 percent 
for left knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In October 2009, the RO awarded an increased rating for the right 
knee disability effective from September 2009.  The Veteran has 
continued the appeal of this determination.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.       § 3.159 (2010).

Historically, service connection was granted for the right knee 
disability in 1978.  Service connection was granted for the left 
knee disability in a May 2003 rating decision, with an effective 
date of October 2002.  The Veteran filed a notice of disagreement 
with the May 2003 rating decision as to the left knee, and 
although a statement of the case was issued in July 2004, the 
Veteran did not perfect an appeal of this claim, and the decision 
thus is not on appeal.  

The Veteran filed the instant claims for increased ratings for 
his left and right knee disabilities in February 2007.  As noted, 
the RO denied both claims in November 2007.  The RO interpreted 
the Veteran's May 2008 submission as a notice of disagreement 
with the right knee claim only.  The Veteran has argued that his 
intention has been to appeal both the right and left knee 
denials.  The Board has reviewed the May 2008 document and the 
Veteran's assertions.  Although the Board finds that the May 2008 
document is not wholly clear as to the Veteran's intent, it 
liberally construes the Veteran's assertions, and finds the 
document to be a valid notice of disagreement with the left knee 
denial as well.  The RO has not provided the veteran with a 
statement of the case in response to this notice of disagreement.  
Because the notice of disagreement placed the issue in appellate 
status, the matter must be remanded for the RO to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

While the Board notes the Veteran was afforded a VA examination 
of the right knee in September 2009 to determine the current 
level of his knee disability, the examination did not address the 
Veteran's scarring or other relevant matters in sufficient detail 
to determine whether an increased rating or separate rating is 
warranted.  At his hearing before the undersigned, the Veteran 
testified that his extensive surgical scarring was symptomatic 
and painful on a routine basis, and this should be considered in 
his evaluation.  Thus, remand for a VA examination is necessary.

The Veteran's representative also argued that the Veteran's right 
knee disability, which is currently rated based on instability 
and recurrent subluxation under Diagnostic Code 5257, should also 
be afforded a separate rating based upon arthritis.  The VA 
General Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, while cautioning that any such separate 
rating must be based on additional disabling symptomatology. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 
9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  Relevant findings 
should be made on examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  A Statement of the Case on the issue of 
entitlement to an increased rating for left 
knee disability should be issued to the 
Veteran and his representative.  The 
Veteran should be informed of the 
requirements to perfect an appeal with 
respect to this new issue.  If the Veteran 
perfects an appeal with respect to this 
issue, the RO or the AMC should ensure that 
all indicated development is completed 
before the case is returned to the Board.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
extent of disability of the right knee, to 
include the surgical scarring.  The 
Veteran's claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be performed and all 
findings should be reported in detail.  The 
examiner should provide the measurements of 
the Veteran's scars, and indicate for each 
scar whether it is deep (associated with 
underlying soft tissue damage), 
superficial, unstable, painful, and/or 
causes limitation of motion, and any other 
symptomatology associated with the scars.

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also determine if there 
is lateral instability or recurrent 
subluxation that is slight, moderate or 
severe.  In addition, the examiner should 
determine if the Veteran's knee locks and 
if so, the frequency of the locking.

To the extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disability from those of 
any comorbid nonservice-connected 
disorders.

The examiner should also provide an opinion 
concerning the impact of the service-
connected right knee disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

